CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) Global Medium-Term Notes, Series A $7,934,700 $1,021.99 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. Pricing Supplement dated October 11, 2013 To the Prospectus dated July 19, 2013 and Prospectus Supplement dated July 19, 2013 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-190038 Barclays Bank PLC Trigger Autocallable Optimization Securities $1,672,200 Linked to the common stock of Halliburton Company due October 17, 2018 $6,262,500 Linked to the common stock of General Electric Company due October 17, 2018 Investment Description Trigger Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the performance of the common stock of a specific company (the Underlying Equity). If the closing price of the Underlying Equity on any Observation Date (which will occur first on or about October 20, 2014, and then quarterly thereafter as described on page PS-4 of this pricing supplement) is equal to or greater than the closing price of the Underlying Equity on the Trade Date (the Initial Price), Barclays Bank PLC will automatically call the Securities and pay you a Call Price equal to the principal amount per Security plus a Call Return. The Call Return increases the longer the Securities are outstanding. If by maturity the Securities have not been called, the Issuer will either repay you the full principal amount or, if the closing price of the Underlying Equity is less than the Trigger Price on the Final Valuation Date, the Issuer will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in the Underlying Equity from the Trade Date to the Final Valuation Date, up to a 100% loss of your principal amount invested. You will receive a positive return on your Securities only if the closing price of the Underlying Equity is equal to or greater than the Initial Price on any Observation Date, including the Final Valuation Date. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent repayment of principal applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Call Return  Barclays Bank PLC will automatically call the Securities for a Call Price equal to the principal amount plus the applicable Call Return based on the Call Return Rate if the closing price of the Underlying Equity on any Observation Date is equal to or greater than the Initial Price. If the Securities are not called, investors will have the potential for downside market exposure to the Underlying Equity at maturity. q Contingent Repayment of Principal Amount at Maturity  If you hold the Securities to maturity, the Securities have not been called on any Observation Date including the Final Valuation Date and the closing price of the Underlying Equity is greater than or equal to the Trigger Price on the Final Valuation Date, Barclays Bank PLC will pay your full principal amount. If the closing price of the Underlying Equity is less than the Trigger Price on the Final Valuation Date, Barclays Bank PLC will pay less than your principal amount, if anything, resulting in a loss of your investment that will be proportionate to the full negative Underlying Return. The contingent repayment of principal only applies if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the issuer. Key Dates Trade Date: October 11, 2013 Settlement Date: October 17, 2013 Observation Dates Quarterly, commencing on October 20, 2014 (See page PS-4) Final Valuation Date
